TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00285-CR
                                      NO. 03-05-00286-CR




                               Robert Michael Porter, Appellant

                                                v.

                                 The State of Texas, Appellee




            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                            NOS. 695017 & 695018
           HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Informations accusing appellant Robert Michael Porter of possessing less than two

ounces of marihuana and evading arrest were filed in Travis County cause numbers 695017 and

695018. At his trial in cause number 695018, Porter admitted his guilt in cause number 695017 and

that unadjudicated offense was taken into consideration in determining his sentence. See Tex. Pen.

Code Ann. § 12.45 (West 2003). Porter filed notices of appeal in both causes.

               There is no right of appeal from an order granting a section 12.45 motion. Lackie v.

State, 70 S.W.3d 344, 345 (Tex. App.—Waco 2002, no pet.); Hilburn v. State, 946 S.W.2d 885, 886

(Tex. App.—Fort Worth 1997, no pet.). Appeal number 03-05-00285-CR is dismissed.
               The trial court has certified that cause number 695018 is a plea bargain case and

Porter has no right of appeal. See Tex. R. App. P. 25.2(a)(2). Appeal number 03-05-00286-CR is

dismissed. See id. rule 25.2(d).




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: June 17, 2005

Do Not Publish




                                               2